DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are presented for examination.
Responsive to communication filed on October 6, 2021.

Response to Arguments
Applicant's arguments filed October 6, 2021 have been fully considered and they are persuasive in part and not persuasive in part. 

Applicant argues on pages 8-10 of the remarks:  Regarding claim 1, Rewaskar does not disclose the claimed “at least one data structure that indicates relationships between clusters in a computing environment” because Rewaskar’s Domain Name Service (DNS) does not indicate any relationship between the original cluster and the new cluster after migration.  Further, claim 1 recites “identifying one or more clusters of the cluster associated with the first cluster based on the at least one data structure” and “determining one or more configuration modifications for the one or more clusters based on the at least one data structure,” which are not taught by Rewaskar because Rewaskar’s DNS is updated based on a migration, rather than performing a migration based on a DNS. 

Examiner’s response:  The Examiner respectfully disagrees.  The instant Specification describes “relationships” primarily in paragraph 17, where it is disclosed 
MPEP 2111.01 I. requires claims be given their plain meaning, unless such meaning is inconsistent with the Specification.  A location relationship would obviate the broadest reasonable plain meaning of the claimed “relationship”, despite an embodiment disclosed in the Specification involving a dependent attribute relationship.
Further, Rewaskar discloses in paragraph 7, “[a] service may be migrated with downtime by staging a new instance of the service in a new cluster, waiting for the new instance to be ready, then stopping the original instance, and pointing the DNS name of the service to IP address corresponding to the new deployment of the service on the new cluster.”
A person having ordinary skill in the art would have found the claim feature obvious based on Rewaskar’s domain name system (DNS) that points to addresses across a plurality of clusters (¶¶ 2 and 6), because the listings of addresses across clusters describes the location of nodes at each location, i.e., a location relationship between entities of a plurality of clusters.
Additionally, Rewaskar discloses in ¶ 18 that DNS reprogramming is required for a service migration.  Further, an old service is assigned an old IP address (Id.) and “[t]he tenant migrator 11 may request an update to DNS records if a new IP address is assigned to a service, or it may move an IP address to new cluster if the service is maintaining the same address” (¶ 17).  A person having ordinary skill in the art would find the claimed “identifying one or more clusters of the cluster associated with the first 
Finally, Rewaskar’s assignment of a new IP address as part of the migration progress (¶ 19), wherein the DNS service translates IP addresses (¶ 6), would have rendered obvious, to a person having ordinary skill in the art, the claimed “determining one or more configuration modifications for the one or more clusters based on the at least one data structure.”
 
Applicant argues on pages 11-12 of the remarks:  Regarding claim 8, Applicant argues Fisher is in the field of clustered data objects and not in the field of managing computing clusters.  Further, Fisher’s disclosure of matching two objects because they have similar attributes would not obviate the claimed “determining when the configuration modification to the first cluster is associated with an attribute required by the one or more clusters”.

Examiner’s response:  The Examiner agrees.  Accordingly, the rejections of claims 8 and 16 are withdrawn.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person 


Claim(s) 1-5, 9-13, and 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rewaskar (US 2016/0294930).

Regarding claim 1, Rewaskar teaches: A method comprising: 
maintaining at least one data structure that indicates relationships between clusters in a computing environment (¶ 2, “The machines in a datacenter are typically divided into multiple clusters that are independently monitored and managed by a framework that coordinates resources for software applications”; ¶ 6, “Users access the service using a domain name that is translated to the IP address by a domain name system (DNS) or other network location service”; the DNS corresponds to the data structure indicating relationships); 
identifying a configuration modification to a first cluster of the clusters (¶ 18, “In step 201, tenant migrator 21 identifies and copies service artifacts, such as code, bits, certificates, models, etc. from cluster 22”); 
identifying one or more clusters of the clusters associated with the first cluster based on the at least one data structure (¶ 18, “Using these artifacts, a new service is created in step 202 on cluster 23 but the service is not started”); 
determining one or more configuration modifications for the one or more clusters based on the at least one data structure (¶ 19, “Tenant migrator 21 directs the new cluster 23 to stage the new service in step 203. Cluster 23 selects the appropriate nodes and sets up the VMs to run the service in step 204. A new IP address on cluster 23 is assigned to the new service”); and 
initiating deployment of the one or more configuration modifications in the one or more clusters (¶ 20, “tenant migrator 21 stops the old service in step 207, and then starts the new service in step 208”).
Rewaskar does not expressly disclose a data structure that indicates relationships between clusters; however, a person having ordinary skill in the art would have found this obvious based on Rewaskar’s domain name system (DNS) that points to addresses across a plurality of clusters (¶¶ 2 and 6), because the listings of addresses across clusters describes the location of nodes at each location, i.e., a location relationship between entities of a plurality of clusters.

Regarding claim 2, Rewaskar teaches: the one or more configuration modifications comprise one or more addressing modifications to provide communications between the one or more clusters and the first cluster (¶ 17, “The tenant migrator 11 may request an update to DNS records if a new IP address is assigned to a service”).

Regarding claim 3, Rewaskar teaches: the one or more addressing modifications comprise one or more internet protocol addressing modifications or one or more port modifications (¶ 17, “The tenant migrator 11 may request an update to DNS records if a new IP address is assigned to a service”).

Regarding claim 4, Rewaskar teaches: the clusters each comprise one or more virtual machines or containers (¶ 16, “Once a destination cluster is identified, .

Regarding claim 5, Rewaskar teaches: the first cluster comprises one or more virtual nodes that execute a data processing framework (¶ 19, “Cluster 23 selects the appropriate nodes and sets up the VMs to run the service in step 204”).

Claim(s) 9-13 and 17-19 correspond(s) to claim(s) 1-5, and differ(s) only in statutory category. Therefore, it/they is/are rejected for the same reasons. 

Claim(s) 6, 14, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rewaskar, as applied above, and further in view of Ngo (US 9,515,869).

Regarding claim 6, Rewaskar does not teach, however, Ngo teaches: one or more virtual nodes that execute a visualization or monitoring service of the data processing framework (col. 5:10-15, “That virtual host resides on a node within the cluster that includes a node Internet protocol address, a local monitor engine, a cluster monitor engine, a host engine, and an application engine”).
It would have been obvious to a person having ordinary skill in the art, at the effective filing date of the invention, to have applied the known technique of the one or more clusters comprise one or more virtual nodes that execute a visualization or monitoring service of the data processing framework, as taught by Ngo, in the same way to one or more clusters, as taught by Rewaskar. Both inventions are in the field of 

Claim(s) 14 and 20 correspond(s) to claim(s) 6, and differ(s) only in statutory category. Therefore, it/they is/are rejected for the same reasons. 

Claim(s) 7 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rewaskar, as applied above, and further in view of Fisher (US 2011/0289084).

Regarding claim 7, Rewaskar does not teach, however, Fisher teaches: the data structure defines configuration attributes (¶ 111, “a class of objects 401 is defined as having N data objects Object.sub.1, Object.sub.2, Object.sub.3, Object.sub.”) of the first cluster required by the one or more clusters (¶ 112, “These objects may be assigned a cluster identifier 403”).
It would have been obvious to a person having ordinary skill in the art, at the effective filing date of the invention, to have applied the known technique of the data structure defines configuration attributes of the first cluster required by the one or more clusters, as taught by Fisher, in the same way to the data structure, as taught by Rewaskar. Both inventions are in the field of managing server clusters, and combining them would have predictably resulted in providing a system configured to “quickly relate or convert data elements between the two”, as indicated by Fisher (¶ 10).

. 

Allowable Subject Matter
Claims 8 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB D DASCOMB whose telephone number is (571)272-9993. The examiner can normally be reached M-F 9:00-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on 5712723759. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACOB D DASCOMB/Primary Examiner, Art Unit 2199